Title: To James Madison from Richard Peters, 18 March 1810
From: Peters, Richard
To: Madison, James


Dear SirBelmont March 18. 1810
The enclosed contains Letters to several of the French Savans who, with great Civility, & some very profitable Attention, have corresponded with our Philadelphia Agricultural Society. I have sent Letters thro’ private Conveyances; & have Reason to believe they have miscarried, owing to the Uncertainty of such Conveyances. I take the Liberty of requesting you to have the Letter to Genl Armstrong sent with the public Despatches, when an Occasion offers. I am not sufficiently acquainted with the Officers in public Departments, to ask even this small Favour. If I have outlived most of my old Friends, I have the greater Necessity to take all Advantages of the Remnant saved. Being persuaded that this Request will give you more Pleasure than Trouble, I have with the more Confidence made it: Especially as it is of public Benefit to keep up such Reciprocations of Good-Will. I am very truly & affectionately your obedt Servt
Richard Peters
